Citation Nr: 0314184	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. L.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 until 
January 1945.

The record reflects that service connection for 
neurocirculatory asthenia, by aggravation, was established by 
rating action dated in January 1945.  After notification in 
August 1954 of a proposal to rescind the grant, the RO 
severed service connection for neurocirculatory asthenia in 
October 1954 on the basis that there had been clear and 
unmistakable error in the grant of service connection.  It 
was determined at that time that such disability clearly and 
unmistakably existed prior to service and was not aggravated 
therein.  The veteran was notified of this decision in 
November 1954 and did not file a timely appeal.  

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
February 1995 rating decision of the New York, New York, 
Regional Office (RO) which declined to reopen the claim of 
service connection for a nervous disorder.  

The veteran was afforded a personal hearing at the RO in 
September 1997; the transcript of which is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the application to reopen the claim has 
been accomplished.

2.  Entitlement to service connection for aggravation of a 
preexisting psychiatric disorder was granted in a January 
1945 RO decision.

3.  Entitlement to service connection for a psychiatric 
disorder was severed in an October 1954 RO decision after 
notice to the veteran of the proposed severance; a timely 
appeal was not filed.

4.  The evidence received since the October 1954 RO 
determination is cumulative or redundant, or does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

1.  The unappealed October 1954 rating decision wherein the 
RO severed service connection for a psychiatric disorder is 
final.  Veterans Regulation No. 2(a), Pt. II, par III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2002).

2.  The additional evidence associated with the claims file 
since the RO's October 1954 decision is not new and material, 
and the criteria to reopen the veteran's claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder which 
the RO severed in a rating decision dated in October 1954 and 
was not appealed.   The October 1954 decision denying service 
connection is the last final decision regarding this issue.  
38 C.F.R. § 20.1103 (2002).  The appellant most recently 
attempted to reopen his claim of service connection for a 
nervous disorder in correspondence to the RO dated in August 
1994.

Preliminary Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2002) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2002) (codified at 38 C.F.R. § 3.159(c) 
(2002)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished.  

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b) (2002).  Temporary or intermittent flare-ups of a 
pre-existing condition during service are not considered to 
constitute be aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's October 
1954 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156 
(2002).  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in 1994, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  That version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.  
It is the version more favorable to the veteran because it 
does not require that new and material evidence raise a 
"reasonable possibility of substantiating the claim."

Factual Background

The evidence which was of record when the RO initially 
considered the claim of service connection for a psychiatric 
disorder in October 1954 consisted of service medical records 
showing that upon examination in March 1944 for induction 
into service, it was recorded that the veteran had no 
psychiatric or neurological symptoms.  In August 1944, the 
appellant was admitted for symptoms that included precordial 
pain, dizziness, headache, weakness, nervousness, dyspnea and 
tachycardia which were initially felt to be symptomatic of 
rheumatic fever.  However, upon further observation, 
diagnostic study and work-up over the course of an extended 
period of hospitalization, it was determined that his 
symptoms were consistent with neurocirculatory asthenia for 
which the appellant was processed for discharge from service.  
Upon Certificate of Disability Discharge dated in January 
1945, it was noted that the disorder had been manifested by 
precordial pain, palpitation, tachycardia and dyspnea for two 
to three years prior to induction, incapacitated him, and 
rendered him unfit to perform the duties of a soldier.  It 
was reported by a Board of Medical Officers that the disorder 
had existed prior to service and that it had not been 
aggravated by military duty.  

The veteran's January 1945 application for service connection 
indicates he had had this condition since 1943, and that it 
had worsened during July 1944, his first month of service.  
He named a civilian doctor who had treated the condition in 
1943.

By rating action dated in January 1945, service connection 
was granted for neurocirculatory asthenia on the basis that 
it was aggravated by service in WWII.

Upon VA examination in March 1947, it was noted that the 
appellant had six months of service, five of which had been 
spent in the hospital for physical observation.  It was 
reported that he had excellent insight into his problems and 
realized that his physical complaints were psychogenic in 
origin.  A diagnosis of neurocirculatory asthenia, minimal, 
nondisabling, was rendered.  The veteran underwent VA 
examination in July 1954 wherein a comprehensive background 
history was elicited.  It was reported there was an "[e]arly 
developmental history indicating an appreciable psychic 
determinant with neurotic family background."  The examiner 
noted that the veteran's current symptomatology was 
precipitated after a few weeks in service when it became 
necessary for him to be hospitalized.  A diagnosis of 
psychophysiological reaction of nervous cardiovascular and 
gastrointestinal systems, chronic, moderate, was rendered.  

By rating action dated in August 1954 and letter dated that 
same month, the veteran was advised that the RO proposed to 
sever service connection for neurocirculatory asthenia on the 
basis that the evidence of record clearly and unmistakably 
showed that the condition existed prior to military service 
and that it was not aggravated by his short period of active 
duty.  

A VA physician wrote in September 1954 that the veteran had 
been under care since October 1953, and suffered from a 
severe anxiety neurosis concerning the status of his health.  
It was reported that the appellant had been severely 
affected, causing loss of work, inability to eat, disturbed 
sleep and numerous physical complaints.

A statement received from the veteran in October 1954 denies 
that he ever had, or had ever been treated for, the condition 
prior to service.

By rating action dated in October 1954, the RO determined 
that the grant of service connection for neurocirculatory 
asthenia involved a clear and unmistakable error of fact and 
law and service connection was severed.  The veteran was 
notified of this determination by letter dated in November 
1954 but did not appeal.  He attempted to reopen his claim 
for service connection for a psychiatric disorder in 
correspondence to the RO received in August 1994.

The additional evidence associated with the claims file since 
the RO's October 1954 denial of the claim includes VA 
outpatient records dated between 1993 and 1994 and in July 
1997 which show that the veteran was treated for a number of 
complaints and disabilities, including an anxiety disorder.  
Copies of correspondence from various service personnel to 
the veteran's mother dated between September and December 
1944 were received showing that she was kept informed of his 
progress while hospitalized in service.  A clinical report 
dated in August 1966 from R. J. Sabbatino, M.D., noted that 
veteran was discharged from service with neurocirculatory 
asthenia and came under his care in 1960.  It was reported 
that he had suffered over the years from many somatic 
complaints, most of which were attributed to an anxiety 
neurosis, and that he would continue to suffer from symptoms 
relating to that disturbance.  The veteran and his sister 
presented testimony at the RO in September 1997 to the effect 
that he had a normal childhood prior to entering service, and 
only experienced nervous difficulties after being 
hospitalized for so long in service.  It was reported that 
only after service was he unable to hold a job or function in 
a normal manner.

Legal Analysis

The evidence available to the RO upon the severance of 
service connection for neurocirculatory asthenia in October 
1954 reflects that no psychiatric disability was noted upon 
service induction examination.  However, the veteran was 
shown to have been hospitalized within one month of service 
entrance for a psychiatric disorder which was determined to 
be clearly of pre-service origins following a five-month 
period of observation.  Upon Certificate of Disability for 
Discharge dated in January 1945, the appellant himself 
appears to have provided a history of similar pre-service 
symptoms and it was noted that the disability existed prior 
to service.  In his application for service connection he 
conceded he had been treated for the condition prior to 
service.  The presumption of soundness upon entry into 
service was thus clearly rebutted by "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  It was also noted in 
the Certificate of Disability Discharge summary that the 
disorder was not aggravated by service.  VA examinations 
performed in 1947 and 1954 did not indicate that the disorder 
was of service onset, or that it underwent more than a 
temporary increase in severity of the pre-existing condition.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

The evidence added to the record since October 1954 primarily 
consists of VA and private clinical reports dating from 1966 
showing that the appellant continues to seek treatment for 
psychiatric disability now diagnosed as an anxiety disorder, 
as well as the 1944 letters between the veteran's mother and 
service personnel which do not support a finding that 
psychiatric disability was of service onset or that it 
permanently increased in severity therein.  Thus, the 
additional evidence received since the final denial is 
cumulative because it shows that the veteran was treated in 
service, and continues to be treated, for a mental disorder.  
This fact had already been established at the time of the 
1954 rating decision.  As such it is not so significant that 
it must be considered to fairly decide the underlying claim, 
and does not reflect any basis for an outcome which differs 
from the prior determination in this regard.  It is thus 
concluded that this evidence is not new and material 
evidence.

The Board has also considered the testimony of the veteran 
and his sister to the effect that he had no psychiatric 
disability prior to service entrance and that his symptoms 
only began after entering service.  The veteran's testimony 
is redundant; he made the same assertions in the statement he 
submitted in 1954.  His sister is a lay person who has not 
been shown to have medical training or expertise in the field 
of medicine, and is therefore not competent to provide a 
medical opinion as to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While she may 
testify that she did not observe certain symptoms, she is not 
competent to testify that a mental disorder was not present 
prior to service.  Medical evidence would be necessary to go 
towards rebuttal of the previously-considered medical 
evidence.  Therefore, her testimony is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The testimony is not new and material.

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West 2002)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal and all pertinent evidence is on file, it does not 
appear that the duty to assist provisions of the Act are 
applicable to this issue.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 38 
C.F.R. § 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

